 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
     KAREN LASMARIAS,
11                                                     Case No.: 2:18-cv-01851-JCM-NJK
           Plaintiff(s),
12                                                                  ORDER
     v.
13                                                               [Docket No. 19]
     UNIVERSITY MEDICAL CENTER OF
14   SOUTHERN NEVADA, et al.,
15         Defendant(s).
16        Pending before the Court is the parties’ discovery plan. Docket No. 19. A scheduling
17 conference is hereby SET for 10:30 a.m. on January 25, 2019, in Courtroom 3B.
18        IT IS SO ORDERED.
19        Dated: January 22, 2019
20                                                          ______________________________
                                                            Nancy J. Koppe
21                                                          United States Magistrate Judge
22
23
24
25
26
27
28

                                                 1
